Citation Nr: 1115558	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  00-18 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1978.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Nashville, Tennessee.  By a decision issued in August 2005, the Board denied the Veteran's claim of entitlement to service connection for schizophrenia.  The Veteran appealed the denial of the claim to the United States Court of Appeal for Veterans Claims (Court).  The Court vacated the Board's denial of the claim, by an Order issued in April 2007.  The Board Remanded the claim in June 2007.  Then, the Board Remanded the claim in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the service connection claim, the Board finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) also recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the Court routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a Remand is required to ensure compliance with the Board's previous February 2010 remand directives as to the VA opinion for cause of death.  

Specifically, the Board directed that the Veteran be afforded VA examination, after all other development was completed.  Unfortunately, the claims file reflects that the most record examination scheduled for the Veteran was cancelled because "PHYSICIAN NOT AVAIL."  The claims files reflect that an examination was scheduled for the Veteran, but he was incarcerated and did not appeal.  He requested that the examination be rescheduled.  Two examinations were scheduled, on January 7, 20100 and one on January 13, 2011.  The Veteran did not appear for the first examination, but it appears that the second examination was cancelled by VA.  It appears to the Board that an additional attempt to schedule VA examination is required.  The Board also notes that it is not clear whether the location of the examination, apparently scheduled at the Little, Rock, Arkansas VA Medical Center, is the location closest to the Veteran's address in Tennessee.  The location for which the Veteran requests the examination be scheduled should be confirmed.  

Additionally, the Board notes that the prior Remand directed that the Veteran be afforded an opportunity to meet with his representative for assistance in identifying evidence to substantiate the claim.  It is not clear from the record that the Veteran's current representative has met with him to assist him to identify evidence to substantiate the claim.  The Veteran should be sent a letter advising him to meet with his representative, and the representative should be sent a letter asking the representative to document attempts to meet with the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's representative should be specifically asked to meet with the Veteran to assist him to identify and authorize release of information which might assist the Veteran to substantiate his claim.  The representative should document efforts to meet with the Veteran and should submit that documentation for inclusion in the Veteran's claims file.  The representative should document that the Veteran was afforded assistance to authorize VA to obtain a Social Security Administration (SSA) earning record (Personal Earnings and Benefit Estimate), and the Veteran was afforded the opportunity to authorize release from SSA to VA any information available about the Veteran's employers from 1978 to 1991 which might assist VA to contact those employers, with the Veteran's authorization.

2.  After the Veteran's representative documents an attempt to meet with the Veteran, and any items of evidence identified during that meeting are requested and response received, to the following:  

(i) Contact the Veteran to determine what VA location is best for the Veteran's convenience for VA examination.  

(ii) Document why the VA examination is to be scheduled at that location.  

3.  (i) Ask the Veteran whether he has transportation to the examination.  

(ii) Document his response.  

(iii) If he does not have a plan for transportation, notify the Veteran's representative.  

4.  (i) Ask the Veteran who will be assisting him to attend the examination.  

(ii) Obtain authorization from the Veteran to issue notice of the time, place and date of the examination to the individual who is assisting the Veteran with transportation and who is assisting the Veteran to attend the examination.  

(iii) Issue the notice of time, place and date of the Veteran's scheduled VA examination to the individuals who are to assist the Veteran with transportation to the examination and attendance at the examination, and to the Veteran's representative. 

5.  Then, after the completion of the above items, the Veteran should be afforded another VA psychiatric examination.  The examiner should be specifically informed that, under governing VA regulations, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2010).  The examiner should be asked to review the claims files, the evidence obtained during Remands, and relevant service treatment records.  

The examiner should address the following:

(a).  What diagnosis/diagnoses may be currently assigned for the Veteran's psychiatric disorders? 
(b).  Is any assigned current diagnosis among the disorders defined for VA purposes as a psychosis? 
(c).  For each current diagnosis that is NOT defined as a psychosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood), or whether it is less than 50 percent likely, that the Veteran manifested the disorder during service, or that the disorder was present prior to service and was aggravated during or as a result of the Veteran's service.
(d). For each current disorder which IS defined as a psychosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood), or whether it is less than 50 percent likely, that the Veteran manifested the disorder in service or within one year following his July 1978 service discharge, or that the disorder, if present prior to service, was aggravated during or as a result of the Veteran's service.

In answering each question, the examiner must comment on the lay statements as to onset of a psychiatric disorder.  
The rationale for each opinion expressed should be explained.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

6.  After reviewing the evidence to assure that VA's duties to notify and assist the Veteran have been met, and after reviewing the VA examination report to assure that the report is complete, the claim should be readjudicated. If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC. The Veteran and his accredited representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


